Citation Nr: 1544844	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-17 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a tympanic membrane perforation of the right ear. 

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a neck disability. 

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1998 to October 2007.  Thereafter, the record reflects that the Veteran has served as a Reserve member of the Air Force National Guard and has served additional periods of active duty from December 6, 2013 to February 23, 2014 and from November 12, 2014 to April 8, 2015.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied service connection for tympanic membrane perforation.  This matter is also before the Board on appeal from a February 2015 rating decision of a VARO in Nashville, Tennessee, which denied the Veteran's application to reopen claims of service connection for neck and back disabilities. 

In March 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO, and a transcript of the hearing is associated with the record on appeal. 

The issues of whether the Veteran has presented sufficient evidence to reopen claims of entitlement to service connection for a back and neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran has residuals of a perforated tympanic membrane of the right ear. 






CONCLUSION OF LAW

Service connection for residuals of a perforated tympanic membrane of the right ear is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in August 2010.  The Veteran was notified of the evidence needed to substantiate his claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers (VAMCs), or records in the custody of other agencies, so long as the Veteran adequately identified those records and authorized VA to obtain those records.  In addition, the Veteran was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that the Veteran was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified the Veteran of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records.  The Veteran had the opportunity to testify before a DRO at the RO in March 2013.  He also submitted private treatment records.  The Veteran has not identified any additionally available evidence for consideration. 

VA has conducted medical inquiry in the form of VA compensation examination to substantiate the claim of service connection.  38 U.S.C.A. § 5103A.  The Veteran was afforded VA examinations in February 2012, with an additional exam in May 2012, to determine the nature and etiology of any residuals of right tympanic membrane perforation.  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).
Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.).  Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

An overview of the case indicates that the Veteran filed his application for VA disability compensation in August 2010.  In his application he claimed that he experienced a ruptured ear drum as a direct result of flying "high G fighters."  In a subsequent statement submitted in February 2012, he asserted that he experienced a new ruptured ear drum while flying during drill weekend (presumably while carrying out duties as an Air Force reservist).  

In a July 2012 rating decision, the RO denied service connection for residuals of a perforated tympanic membrane of the right ear.  The RO's rating decision was based on evaluation of the Veteran's statements, his service treatment records (STRs), private treatment records, and VA examination reports in February 2012 and May 2012.  Although the RO acknowledged that the STRs indicate that the Veteran was treated for a ruptured right ear drum while attending Air Force Academy and that he also was treated for a tympanic membrane perforation of the right ear while in service, the STRs also indicate that the Veteran's ear drum and tympanic membrane healed completely and did not cause any residual disabilities.  The RO determined that the private treatment records did not demonstrate a ruptured right ear drum or residual disabilities therefrom.  Finally, the RO referenced the February and May 2012 VA examinations, both of which did not diagnose a ruptured ear drum or residual disabilities therefrom.  

It is conceded that there is evidence of a ruptured right ear drum and a perforated tympanic membrane of the right ear during service.  However, it is the Board's judgment that the preponderance of the evidence is against the Veteran's claim. 

In a VA medical examination in February 2012, an examiner determined that a medical opinion regarding ruptured ear drums would be unnecessary due to the fact that the results of an otoscopic examination he conducted were completely negative and no chronic condition was present.  Specifically, the examiner found that the tympanic membrane was in "pristine condition," saw no residual effects present, and detected no chronic condition.  In addition to conducting the otoscopic examination, the examiner noted two separate occasions of barotitis media while flying military aircraft in May 2010 and October 2011.  The examiner did not review the claims file during this examination. 

Subsequently, the same examiner in May 2012 reexamined the Veteran and provided an addendum opinion, after reviewing the claims file.  He acknowledged that the Veteran experienced a ruptured tympanic membrane during service.  He specifically referenced his earlier otoscopic examination in February 2012 as well as a new otoscopic examination he carried out for this examination, both of which showed a tympanic membrane in pristine condition and no residual effects of a rupture during service.  Based on these examinations, he concluded that there was no evidence of a chronic condition of ruptured ear drum.  Furthermore, the examiner specifically referenced audiometric testing done at the Dallas VAMC on the same day as the medical examination, which showed completely normal hearing and normal Type A tympanometry.  In summation, the VA examiner opined that the Veteran's claimed residuals of perforated tympanic membrane were less likely than not incurred in or caused by the Veteran's service. 

STRs show one instance of diagnosed right ear drum rupture in June 1994 and one instance of diagnosed tympanic membrane perforation of the right ear in June 2010.  The June 1994 right ear drum rupture was treated and resolved itself by July 1994.  Furthermore, the June 2010 diagnosed perforation of the tympanic membrane of the right ear was described as having its inception following a low level range sortie, after which the Veteran reported experiencing increasing pain and then a sudden sharp pain, whereupon fluid drained out of the Veteran's right ear and the pain subsided markedly.  In addition, the Veteran was diagnosed in December 2002 with Eustachian tube dysfunction in the right ear after complaining of difficulty clearing the ear pressure as well as pain and tenderness.  An examination of the right ear in December 2002 revealed a tympanic membrane that was red and dull.  The Veteran's STRs are otherwise negative for any complaints, findings, diagnoses, or treatment of a tympanic membrane perforation of the right ear, or its residuals. 

Private treatment records show two instances of a complaint related to a right ear drum rupture following service.  The first instance, in October 2011, was diagnosed by First Choice Emergency Room as a right middle ear infection.  Thereafter, the Veteran was reported in an outpatient record by Texas Health Care PLLC as having experienced a ruptured ear drum with symptoms including earache and decreased hearing.  A subsequent outpatient record dated two weeks later by Texas Health Care PLLC indicates that the symptoms were resolving and the right tympanic membrane had healed.  It was also noted that there did not appear to be an increased risk of further injury compared to baseline if the Veteran returned to flying.  A second instance, documented in a January 2013 outpatient record by Medical Clinic of North Texas, was reported as a complaint of cold symptoms including sinus pressure, right earache, left ear clogging, and fullness in the right ear.  The tympanic membrane was evaluated as normal.  The assessment at the time was an upper respiratory infection and Eustachian tube disorder.  

The Veteran has provided testimony during the March 2013 hearing at the RO and has also submitted written statements during the pendency of his claim.  In his August 2012 Notice of Disagreement (NOD) statement, he asserted that he continued to experience ruptured right ear drums and that his right ear drum "is no longer at 100%, but continues to get worse as I continue to be exposed to G-forces while performing my job as an Air Force pilot."  Subsequently, in his May 2014 substantive appeal statement, the Veteran referenced the opinion of the VA examiner who conducted the February and May 2012 examinations, and challenged whether it was appropriate to characterize his right tympanic membrane as "pristine."  Then, during the hearing, the Veteran asserted that his ruptured ear drums caused him to be more "susceptible now to Eustachian tube blockages" and "any type of inner ear issue."   Furthermore, the Veteran stated that he had only ever discussed any possible connection between his ruptured ear drum and any inner ear problems, including blockages and infections, with the VA examiner who performed the February and May 2012 examinations. 

Lay persons are competent to describe the symptoms of a tympanic membrane perforation and its residuals.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's written statements and testimony about the connection between the ruptured ear drums he experienced and his symptoms of inner ear conditions must be considered in light of the VA examiner's negative opinion, based as it is on a review of the claims file and diagnostic testing.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337.  Although the Board has considered the lay statements from the Veteran, he, as a layperson, is not competent to analyze medical records and provide a medical diagnosis of a tympanic membrane perforation, or its residuals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (holding that laypersons are not competent to diagnose complex medical conditions such as cancer).  These types of medical determinations are made through the use of clinical evaluations, such as an otoscopic examination, by a medical professional with the specialized education, training, or experience to offer a diagnosis. 

As the record now stands, postservice evidence does not show a diagnosis of a right tympanic membrane perforation or residuals thereof.  In the absence of satisfactory proof that the Veteran has a current diagnosis of a right tympanic membrane perforation or residuals thereof, there is no valid claim of service connection for such disability.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against this claim.  Accordingly, the benefit-of-the- doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107. 

[The Veteran is advised that a future diagnosis of a right tympanic membrane perforation or residuals thereof could present a basis for reopening this claim.]


ORDER

The appeal seeking entitlement to service connection for residuals of tympanic membrane perforation of the right ear is denied. 


REMAND

In September 2014 the Veteran filed an application to reopen his previously denied claims of service connection for cervical spine and back disabilities.  In a February 2015 rating decision by the RO in Nashville, Tennessee, the RO denied service connection for both the back and neck disability claims on the basis that new and material evidence was not received to reopen the claims.  Thereafter, in February 2015, the Veteran's attorney on behalf of the Veteran filed a timely NOD disagreeing with the determination that new and material evidence was not received to reopen the claims. 

The filing of a NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a Statement of the Case (SOC) addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not issued the Veteran a SOC on the issue for which he has filed a NOD in February 2015. 

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a SOC on the application to reopen the claims of entitlement to service connection for back and neck disability.  In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal after issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


